COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-13-00320-CV
                                NO. 02-13-00321-CV


IN RE FI’NESS EDWARD STOKES                                          RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and the

response of the State and is of the opinion that relief should be denied because

relator has an adequate remedy under article 47.01A of the code of criminal

procedure. 2 Accordingly, all relief is denied.

                                                     PER CURIAM

PANEL: DAUPHINOT, MCCOY, and GABRIEL, JJ.

DELIVERED: October 1, 2013



      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       See Tex. Code Crim. Proc. Ann. art. 47.01A (West 2006).